      Case 3:13-cr-01898-BEN Document 56 Filed 05/29/20 PageID.285 Page 1 of 2



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                           Case No.: 13-cr-1898-BEN
10                                      Plaintiff,
                                                         ORDER DENYING MOTION TO
11   v.                                                  REDUCE SENTENCE
                                                         [Dkt. No. 54]
12   MICHAEL HOWELL-HERNANDEZ,
13                                    Defendant.
14
15          Defendant moves for a reduction in his sentence under 18 U.S.C. § 3582(c),
16   arguing that amendment 782 to the Sentencing Guidelines warrants the modification.
17         Section 3582(c)(2) establishes a two-step inquiry for sentence reduction
18   proceedings. At the first step, the court decides eligibility for sentence reduction by
19   determining whether the reduction is consistent with applicable policy statements issued
20   by the Sentencing Commission. United States v. Hernandez-Martinez, 933 F.3d 1126,
21   1130 (9th Cir. 2019), cert. denied, 140 S. Ct. 879, 205 L. Ed. 2d 491 (2020); see also
22   Dillon v. United States, 560 U.S. 817, 826 (2010). “The policy statement applicable to
23   § 3582(c)(2), United States Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.10,
24   authorizes a sentence reduction if, but only if, the retroactive amendment has the “‘effect
25   of lowering the defendant’s applicable Guidelines range.’” Id. (citing U.S.S.G.
26   §1B1.10(a)(2)(B)). To apply this policy statement, a court determines whether the
27   Guidelines range is lowered by calculating the amended Guidelines range that would
28   have been applicable to the defendant if the relevant Guidelines had been in effect at the

                                                     1
      Case 3:13-cr-01898-BEN Document 56 Filed 05/29/20 PageID.286 Page 2 of 2



 1   time the defendant was sentenced. Id. But that determination is not the end of the
 2   eligibility inquiry. “Another provision of the policy statement . . . generally prohibits
 3   sentence reduction if the original term of imprisonment is below the lower end of the
 4   amended Guidelines range.” Id. (citing § 1B1.10(b)(2)(A)).
 5         Defendant does not qualify for a sentence modification under amendment 782.
 6   Defendant was convicted a jury of importation of 19.45 kilograms of methamphetamine,
 7   in violation of Title 21 U.S.C. §952 and 960. He was sentenced in April 2014 (prior to
 8   the amendment to the drug offense Guidelines) to 136-months in prison.
 9         Pursuant to a pre-sentence sentencing agreement and waiver executed with the
10   advice of counsel, Defendant specifically and unequivocally waived any right to seek a
11   reduction under 18 U.S.C. § 3582(c) in exchange for a more lenient sentence
12   recommendation from the government. The agreement states in relevant part,
13                        Defendant agrees not to seek a modification of his sentence pursuant
                  to 18 U.S.C. §3582(c), in the event that the Federal Guidelines are amended
14
                  on November 1, 2014 to revise the Drug Quantity Table in USSG § 2Dl.l(c)
15                and are made retroactive. In exchange, the Government will recommend an
                  additional downward variance that is the equivalent of a two-level reduction
16
                  of the Base Offense Level as determined under USSG § 2D1.1(a) (5) and
17                (c), from the advisory guideline range as calculated by the Government
                  pursuant to this agreement.” Dkt. No. 48 (filed Apr. 21, 2014).
18
19   Defendant’s motion is barred by his waiver.
20         Moreover, even under the amended Guidelines, Defendant’s base offense level
21   would be reduced from 38 to 36 resulting in a Guidelines Range of 188 to 235-months.
22   The imposed sentence of 136-months remains below the low end of that range.
23         Therefore, Defendant’s Motion for Reduction in Sentence is Denied.
24         IT IS SO ORDERED.
25   DATED: May 28, 2020                                  ____________________________
                                                          HON. ROGER T. BENITEZ
26
                                                          United States District Court Judge
27
28

                                                   2
